USCA11 Case: 20-12685    Date Filed: 10/13/2021   Page: 1 of 4




                                         [DO NOT PUBLISH]

                          In the
         United States Court of Appeals
               For the Eleventh Circuit
                ____________________

                        No. 20-12685
                Non-Argument Calendar
                ____________________


STEVEN CLAYTON THOMASON,

                                         Petitioner-Appellant,

versus

STATE OF ALABAMA HOME BUILDERS LICENSURE BOARD,



                                                  Respondent,
USCA11 Case: 20-12685        Date Filed: 10/13/2021     Page: 2 of 4




2                      Opinion of the Court                20-12685

ATTORNEY GENERAL, STATE OF ALABAMA,



                                              Respondent-Appellee.




                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
           D.C. Docket Nos. 2:19-cv-00160-MHT-CSC
                    ____________________

Before JILL PRYOR, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:

        Steven Thomason appeals the district court’s denial of his
Fed. R. Civ. P. 52(c) motion and his motion to reconsider in his 28
U.S.C. § 2254 proceedings, which resulted in his § 2254 petition be-
ing dismissed for lack of subject-matter jurisdiction. He argues that
the district court erred in denying his Rule 52(c) motion because he
alleged sufficient facts in his § 2254 petition that would allow the
district court to make partial findings necessary to find that he was
entitled to habeas relief.
USCA11 Case: 20-12685         Date Filed: 10/13/2021     Page: 3 of 4




20-12685                Opinion of the Court                         3

       “Whether a petitioner is in custody pursuant to the judg-
ment of a State court is a jurisdictional question” we review de
novo. Diaz v. State of Fla. Fourth Jud. Cir. ex rel. Duval Cty., 683
F.3d 1261, 1263 (11th Cir. 2012) (quotation marks omitted). Where
we have jurisdiction, we review the district court’s denial of a mo-
tion for entry of Rule 52(c) final judgment for an abuse of discre-
tion. See In re Fisher Island Inv., Inc., 778 F.3d 1172, 1198 (11th
Cir. 2015) (noting court’s discretion in deciding whether to grant
Rule 52(c) motion).

      Rule 52(c) provides as follows:
      If a party has been fully heard on an issue during a
      nonjury trial and the court finds against the party on
      that issue, the court may enter judgment against the
      party on a claim or defense that, under the controlling
      law, can be maintained or defeated only with a favor-
      able finding on that issue. The court may, however,
      decline to render any judgment until the close of the
      evidence. A judgment on partial findings must be
      supported by findings of fact and conclusions of law
      as required by Rule 52(a).
Fed. R. Civ. P. 52(c).

       Here, the district court did not err or otherwise abuse its dis-
cretion in denying Thomason’s Rule 52(c) motion or the motion
for reconsideration. There was never a bench trial or judicial fact-
finding necessary for the district court to make a judgment on
USCA11 Case: 20-12685         Date Filed: 10/13/2021    Page: 4 of 4




4                      Opinion of the Court                 20-12685

partial findings. Thomason was not entitled to the district court
using the Rule 52(c) motion to revisit his claims in his § 2254 peti-
tion or to any other relief via that motion because the district court
dismissed the petition for lack of subject-matter jurisdiction.
       AFFIRMED.